          Case 1:13-cv-07789-LGS Document 1334 Filed 09/16/19 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
                                                              :                  09/16/2019
 IN RE FOREIGN EXCHANGE BENCHMARK :
 RATES ANTITRUST LITIGATION                                   :    13 Civ. 7789 (LGS)
                                                              :
                                                              :           ORDER
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

         WHEREAS, by letters to Chambers dated August 28, 2019, Plaintiffs requested leave to

file in redacted form or under seal Plaintiffs’ Motion for Issuance of a Hague Convention Request

for International Judicial Assistance to Take Testimony Overseas and supporting papers. It is

hereby

         ORDERED that Plaintiffs’ redaction and seal requests are GRANTED with respect to the

Hague Convention request regarding Anthony John. Although “[t]he common law right of public

access to judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and

courts “must balance competing considerations against” the presumption of access. Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks

omitted); see also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as

to access is one best left to the sound discretion of the trial court, a discretion to be exercised in

light of the relevant facts and circumstances of the particular case.”). Filing the above-referenced

documents in redacted form or under seal is necessary to prevent the unauthorized dissemination

of confidential business information. It is further

         ORDERED that Plaintiffs shall send to the Chambers Inbox a copy of the above-

referenced Hague Convention request in Microsoft Word format by September 30, 2019.

Dated: September 16, 2019
       New York, New York
